                     Case 4:20-cv-40148-TSH Document 18 Filed 12/22/20 Page 1 of 1
2AO 458 (Rev. 10/95 - Rev. D. MA 2/07) Appearance - Criminal


                                    UNITED STATES DISTRICT COURT
                                                   DISTRICT OF MASSACHUSETTS


                   UNITED STATES OF AMERICA                                               APPEARANCE
                              V.

             Andrea Brooks v. William Albert D'Errico Jr., e               Case Number:      4:20-cv-40148-DHH




To the Clerk of this court and all parties of record:

         Enter my appearance as counsel in this case for
          New Hampshire Family Court, 9th Circuit;
          Judge Susan B. Carbon;
          Judge Mark S. Derby;
          Judge Julie Introcaso;
          Judge Michael Ryan;
          Marital Master Alice S. Love; and
          Referee Lauren Thorn;

          I certify that I am admitted to practice in this court.



          Attorney Designation in Criminal Cases:
          u       CJA Appointment
          u       Federal Public Defender
          u       Retained
          u       Pro Bono


                                                                                                  Digitally signed by Anthony J. Galdieri
                    12/22/2020                                 Anthony J. Galdieri                Date: 2020.12.22 09:24:10 -05'00'

Date                                                           Signature

                                                               Anthony J. Galdieri                                                    672450
                                                               Print Name                                                         Bar Number

                                                               NH Dpt. of Justice, 33 Capitol Street
                                                               Address
                                                               Concord                     NH                           03301
                                                               City                       State                              Zip Code
                                                                         (603) 271-3650                        (603) 271-2110
                                                               Phone Number                                                       Fax Number
